Citation Nr: 0508672	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-34 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Little Rock, 
Arkansas


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs (VA) medical health care system.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel












INTRODUCTION

The veteran had active service from December 1957 to November 
1960.

This appeal arises from a May 2003 denial of the Department 
of Veterans Affairs (VA) Medical Center (VAMC) in Little 
Rock, Arkansas.  In this decision, the VAMC determined that 
the veteran was ineligible for VA medical care.


REMAND

In the Statement of the Case (SOC) issued in December 2003, 
the VAMC informed the veteran that, as a Priority Group 8 
veteran, his claim was denied because it was filed after 
January 17, 2003.  Pertinent law provides that beginning 
January 17, 2003, VA will enroll all priority categories of 
veterans except that those veterans in Priority Group 8, who 
either were not in an enrolled status on January 17, 2003, or 
who requested disenrollment after that date.  These veterans 
are not eligible to be enrolled.  38 U.S.C.A. §§ 1710, 1721; 
38 C.F.R. § 17.36(c)(2).

In his notice of disagreement (NOD) received in June 2003 and 
substantive appeal received in December 2003, the veteran 
indicated that he had actually applied for enrollment in 
December 2002.  However, he contends he sent the letter to 
the Veterans Benefits Administration in Washington, D.C., 
rather than to the appropriate VA office in Little Rock.  He 
explained that it was March 2003 by the time he realized his 
letter was misdirected, and ultimately redirected to the 
appropriate VA office.  

The veteran urges that his enrollment should be considered as 
if he had enrolled in December 2002.  However, there is no 
record of his actual enrollment claim in the file before the 
Board of Veterans' Appeals (BVA or Board).  This should be 
obtained and associated with the folder prior to BVA review.  
Moreover, the veteran should be provided an adequate 
Supplemental Statement of the Case (SSOC).  The SOC issued in 
December 2003 is inadequate because it contains merely a 
string of citations rather than a meaningful summary of the 
applicable laws and regulations, with appropriate citations, 
and a discussion of how such laws and regulations affect the 
determination.  38 C.F.R. § 19.29(b) (2004).  

Under the circumstances, this case must be remanded so that 
the VAMC can provide all required development and an adequate 
reasons and bases for its determination, including an 
adequate SSOC.  Finally, confirmation of service is not of 
record, and documentation of service-connected disability 
status is not of record.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED for the following:

1.  Obtain documentation verifying the 
veteran's service, i.e., his DD Form 214.

2.  Obtain a document that addresses 
whether the veteran is service connected 
for any disability.

3.  Include a copy of the veteran's 
original enrollment application in the 
claims folder.  This should include back 
and front copies, as well as any cover 
letter and envelope accompanying the 
enrollment claim.  The veteran has 
reported that he sent a claim to the 
Veterans Benefits Administration at 810 
Vermont Avenue, NW, Washington, DC, in 
December 2002.  He stated that he sent a 
second claim to the Little Rock RO in 
March 2003.  

4.  The veteran should be requested to 
provide any evidence in his possession 
showing that he applied for benefits 
prior to January 17, 2003.

5.  Then, readjudicate the veteran's 
claim for eligibility to VA medical care, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim 
remains adverse to the veteran, he should 
be furnished an SSOC which conforms with 
38 C.F.R. § 19.29, and afforded a 
reasonable period of time within which to 
respond thereto. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 

